         Case 1:16-cv-03445-RA-SDA Document 176 Filed 03/31/21 Page 1 of 1


                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 03/31/2021


 JEROME ADAMS, et al.,

                              Plaintiffs,
                                                                No. 16-CV-3445 (RA)
                         v.
                                                                        ORDER
 CITY OF NEW YORK,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court having considered the parties’ cross-motions for summary judgment, see Dkts.

153, 157, both motions are denied. Plaintiffs’ letter motion to seal, see Dkt. 163, is also denied. A

written opinion will follow shortly.

         No later than May 3, 2021, the parties are directed to meet and confer and file a status

update on the next steps in this litigation, including (a) a statement of whether a referral to

Magistrate Judge Aaron for a settlement conference would be productive; and (b) proposed trial

dates beginning in September 2021.

         The Clerk of Court is respectfully directed to terminate the motions pending at Dkts. 153,

157, and 163.

SO ORDERED.

Dated:      March 31, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
